The Honorable Bob Bullock                           Opinion   Nor H-661’
Comptroller   of Public Accounts
Lyndon B. Johnson Building                          Re: Whether certain information
Austin,  Texas    78711                             about taxpayers is public.

Dear Mr.   Bullock:


        You have requested    our opinion      regarding whether   certain   information
about taxpayers is public.    Specifically,      you ask:

                1. Whether the Comptroller    may release information
                as to the amounts of tax paid by a particular taxpayer,
                and/or a list of ‘major taxpayers. ’

                2. Whether the Comptroller        may disclose that a dispute
                exists with a particular   taxpayer as to the amount of tax
                which the taxpayer owes to the State, and, if the existence
                of such a. dispute is disclosable,   whether the Comptroller
                may also disclose    the amount in controversy   prior to
                making a final determination.

          The Open Records Act, article 6252-17a,      V. T. C. S., exempts from
disclosure   “information   deemed confidential by law, either Constitutional,
statutory,   or by judicial decision. ” Section 3(a)(l).’ Article 1.031(l) of Title
122A, Taxation-General,      V. T. C. S., provides:

                For the purpose of carrying out the terms of this .Title the
                 Comptroller   or any authorized agent shall have the authority
               .to examine at the principal or any other office in the United
                States of any person,    firm,  agent, or corporation  permitted
                to do business in this State, all books, records and papers and
                also any officers   or employees    thereof, under oath. . . .
                 The Comptroller    shall not make public or use said information
                derived in the course of said examination of said books, records
                and papers and/or officers     or employees   except for the purpose
                 of a judicial proceeding for the collection of delinquent taxes
                in which the State of Texas is a party. . . .


                                     p. 2896
The Honorable      Bob BulloGok, page 2




In addition,   article   20. 11(G)(l)   provides:

        It shall be a misdemeanor       for any official or employee
        of the Comptroller     to make known in any manner what-
        ever the business affairs,      operations or information
        obtained by an investigation      of records and activities
        of any retailer or any other person visited or examined
        in the discharge    of official duty, or the amount or source
        of income,   profits,   losses,  expenditures,     or any parti-
        cular thereof,   set forth or disclosed      in any return, or
        to permit any return or copy thereof,         or any book.con-
        taining any abstract or particulars       thereof to be seen
        or examined by any person not connected with the
        Comptroller.

     As we stated in Attorney General Opinion H-223 (1974), “the effect of
these provisions    is to make certain information in the possession       of the
Comptroller    confidential and thereby bring it within the $ 3(a)(l) exception
to the Open Records Act. ” The amount of gross sales on a sales and use
tax return is exempted from disclosure        by article 20. 11(G)(l).   Open
Records Decision      17 (1974).  We believe that the prohibition logically
extends as well to the amount of sales or use tax paid by a particular          tax-
payer,   since the amount of gross sales could be easily computed if the
amount of sales or use tax were known.          Furthermore,     we believe that the
Comptroller    would be precluded by article 20. 11(G)(l) from making public
a list of “major taxpayers. ” Such disclosure,         to the extent it necessarily
imparts information      relating to financial data obtained from a return,
would appear to us to fall within the spirit of the prohibition of 20.11(G)(l).

    In addition, it is our opinion that article 20. 11(G)(l) does not prohibit
the Comptroller    from disclosing    the existence of a dispute with a particular
taxpayer   regarding the amount of tax which the taxpayer owes the State.          In
Attorney General Opinion H-223 (1974), we held that the Comptroller           may
reveal the fact that a taxpayer has requested a redetermination         of his tax
status or a claim for refund hearing,      since the revelation  of such information
“is hardly comparable     to revealing the actual details of his business affairs.”
Such request presupposes      the existence of a dispute between the Comptroller
and the taxpayer,    and revelation of its existence   does not, in our view,
contravene either the spirit or letter of article 20. 11(G)(l).




                                        p. 2897
The Honorable     Bob Bullock,      page 3




    It does not follow, however,      that the Comptroller  may reveal the
amount in controversy     if disclosure   of this amount would indicate the amount
of the taxpayer’s   gross sales.     In our opinion the Comptroller  should not,
prior to making a final determination,       disclose the amount in controversy
between his office and a particular      taxpayer as to the amount of tax which
the taxpayer owes the State if doing so would indicate the amount of the
taxpayer’s  gross sales.

                              SUMMARY

               The Comptroller    may not release information
          as to the amounts of sales or use tax paid by a
          particular  taxpayer.    Although he may disclose    the
          existence  of a dispute with a particular   taxpayer
          as to the amount of tax which the taxpayer owes to
          the State, the Comptroller     may not disclose the
          amount in controversy     prior to making a final
          determination    if doing so would indicate the amount
          of the taxpayer’s   gross sales.

                                                 Very truly yours,




                                                 Attorney   General   of Texas


APPROVED:




DAVID     M.   KENDALL,     First    Assistant




Opinion    Committee




                                        p. 2898